Carley, Justice,
concurring specially.
I concur fully in the affirmance of appellant’s convictions. However, my analysis of the admissibility of the incriminating admissions made by appellant to his fellow inmate Brown differs somewhat from that of the majority.
In Division 2, the majority holds that appellant’s incriminating admissions to Brown are not inadmissible under Edwards v. Arizona, 451 U. S. 477 (101 SC 1880, 68 LE2d 378) (1981) because there was a “break” in custody. I agree.
[B]ecause there was a [7]-month break in custody between the initial interrogation [of December 13, 1990, wherein appellant clearly invoked his right to counsel] and [appellant’s conversations with Brown after July 16, 1991], and because there is no indication [appellant’s] release from custody [on December 13, 1990] was a mere ploy in order to seek another waiver, his Fifth and Fourteenth Amendment rights were not violated under Edwards v. Arizona.
State v. Bymes, 258 Ga. 813, 814 (375 SE2d 41) (1989).
However, it should also be recognized that, even if this break in custody were not dispositive, appellant’s subsequent incriminating admissions to Brown still would not be inadmissible under Edwards *292unless they were the product of “custodial interrogation.”
The Fifth Amendment right identified in Miranda is the right to have counsel present at any custodial interrogation. Absent such interrogation, there would [be] no infringement of the right [to counsel] that [a defendant has previously] invoked and there would [be] no occasion to determine whether there had been a valid waiver [of that previously asserted right].
(Emphasis supplied.) Edwards v. Arizona, supra at 485-486 (II).
“Custodial interrogation” means “questioning initiated by law enforcement officers after a person has been taken into custody . . . .” Miranda v. Arizona, 384 U. S. 436, 444 (86 SC 1602, 16 LE2d 694) (1966). Appellant was in custody at the time that his incriminating admissions were made. However, he was not in the custody of Brown, who was neither a law enforcement officer nor an agent of the State. Burgan v. State, 258 Ga. 512, 515 (5) (371 SE2d 854) (1988). Appellant
had no reason to feel that [Brown] had any legal authority to force him to answer questions or that [Brown] could affect [appellant’s] future treatment. [Appellant] viewed [Brown] as an equal and showed no hint of being intimidated by the atmosphere of the jail. In recounting the details of the [instant crimes, appellant] was motivated solely by the desire to impress his fellow inmates. He spoke at his own peril.
Illinois v. Perkins, 496 U. S. 292, 298 (II) (110 SC 2394, 110 LE2d 243) (1990). Indeed, even if Brown had been an undercover officer posing as an inmate, appellant’s incriminating admissions still would not be the inadmissible product of “custodial interrogation.”
The essential ingredients of a “police-dominated atmosphere” and compulsion are not present when an incarcerated person speaks freely to someone [whom] he believes to be a fellow inmate.
Illinois v. Perkins, supra at 296 (II). Since “custodial interrogation” is “absent” in the instant case, there was “no infringement” of appellant’s previously asserted right to counsel and there is “no occasion” to determine whether appellant made a valid waiver of that previously asserted right. Edwards v. Arizona, supra at 486 (II).
In Division 3, the majority holds that the incriminating admissions to Brown are not inadmissible as violative of appellant’s due process rights because “Brown’s activity in eliciting the incriminating *293admissions from [appellant] was not so coercive as to violate the due process clause.” I agree. “When a suspect considers himself in the company of cellmates and not officers, the coercive atmosphere is lacking. [Cit.]” Illinois v. Perkins, supra at 296 (II).
Decided June 13, 1994 —
Reconsideration denied June 24, 1994.
Groover & Childs, Denmark Groover, Jr., for appellant.
Dennis C. Sanders, District Attorney, Robert C. Dunn III, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Peggy R. Katz, Assistant Attorney General, for appellee.
However, it should also be recognized that “coercive police activity is a necessary predicate to the finding that a confession is not ‘voluntary’ within the meaning of the Due Process Clause of the Fourteenth Amendment.” (Emphasis supplied.) Colorado v. Connelly, 479 U. S. 157, 167 (II) (107 SC 515, 93 LE2d 473) (1986). In the instant case, there was no “police activity” whatsoever involved in eliciting the incriminating admissions from appellant. Those admissions were elicited by Brown, not by a law enforcement officer or an agent for the State. Burgan v. State, supra at 515 (5). “The most outrageous behavior by a private party seeking to secure evidence against a defendant does not make that evidence inadmissible under the Due Process Clause. [Cits.]” Colorado v. Connelly, supra at 166 (II).